DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 10/20/2021 and 06/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 16/707564. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

17/506219
16/707564
1. A cloud robotic process automation (RPA) system, comprising: one or more cloud computing systems configured to perform artificial intelligence (AI)-based process identification, extraction, and automation for RPA; and a plurality of user computing systems comprising respective listener applications, the listener applications configured to generate logs comprising user interactions with respective user computing systems and send log data from the logs to the one or more cloud computing systems, 
wherein the one or more cloud computing systems are configured to: access log data collected from the listeners and run the log data through at least one AI layer, the at least one AI layer configured to process the log data and identify a potential RPA process therein, and automatically generate an RPA workflow including the identified RPA process.
1. A system, comprising:
a server; and a plurality of user computing systems comprising respective listener applications, the listener applications configured to generate logs comprising user interactions with respective
user computing systems and send log data from the logs to the server, 





wherein the server is configured to: access log data collected from the listeners and run the log data through at least one artificial intelligence (AI) layer, the at least one AI layer configured to process the log data and identify a potential robotic process automation (RPA) process therein, and automatically generate an RPA workflow including the identified RPA process.



	Therefore, it would have been obvious to one of ordinary skill in the art of data processing at the time the invention was made to modify the invention as claimed in the instance application by substituting A cloud robotic process automation (RPA) system with a server doing the same functionally. Therefore, the use of having a cloud computing instead of a collected from the listeners and run the log data through at least one AI layer, the at least one AI layer configured to process the log data and identify a potential RPA process therein, and automatically generate an RPA workflow including the identified RPA process. would be an obvious variation in the art for the purpose of achieving the same end results of replacing a component of an enterprise application and would not interfere with the functionality of the steps previously claimed and would perform the same function. 
Allowable Subject Matter
7.	Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
8.	The following is an examiner’s statement of reasons for allowance: The present invention relates to ARTIFICIAL INTELLIGENCE-BASED PROCESS IDENTIFICATION, EXTRACTION, AND AUTOMATION FOR ROBOTIC PROCESS AUTOMATION.  The closest prior art Mejias (US 20170372442) is directed to HEALTHCARE WORKFLOW SYSTEM. The healthcare workflow system utilizes automated workflow robots to run automated and predefined tasks based on changes to a dataset, as received by event listener. The automated workflow robots are specially configured for operation in the healthcare industry, improving process flow and efficiency. The automated workflow robots are implemented by processors working in conjunction with computer-readable memories, having machine-readable instructions stored thereon, which when executed, cause the processors to perform various steps, and the automated workflow robots operate free of human intervention. However, Mejias either singularly or in combination, fail to anticipate or render obvious the recited features “A cloud robotic process automation (RPA) system, comprising: one or more cloud computing systems configured to perform artificial intelligence (AI)-based process identification, extraction, and automation for RPA; and a plurality of user computing systems comprising respective listener applications, the listener applications configured to generate logs comprising user interactions with respective user computing systems and send log data from the logs to the one or more cloud computing systems, wherein the one or more cloud computing systems are configured to: access log data collected from the listeners and run the log data through at least one AI layer, the at least one AI layer configured to process the log data and identify a potential RPA process therein, and automatically generate an RPA workflow including the identified RPA process.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Vu et al (US 2015024473) relates to System and Method for Verifying and Detecting Malware, specifically a system including an infection verification pack configured to perform behavior detonation; identify a malware object based on machine-learning; and select one or more persistent artifacts of the malware on the target system based on one or more algorithms applied to behavior traces of the malware object to select one or more persistent artifacts of the malware on the target system.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 10, 2022